Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	2.	The amendment filed 8/11/22 has been entered.  Per applicant’s request, claims 4-5 and 12 are cancelled.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-3, 6-11, and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 15, and 20 each recite “a corresponding position of the respective component within a corresponding predetermined component of the first plurality of predetermined components;” but it is not clear how the respective component is “within” a corresponding predetermined component, or how it would have a position “within” a corresponding predetermined component.  The recitation renders the claims vague and indefinite.  The dependent claims do not remedy the issue and are rejected as well. 

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.	Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 22 depends, recites “a corresponding position of the respective component within a corresponding predetermined component of the first plurality of predetermined components;” and thus the predetermined components and their layout changes.  These changes depend in part on the user identifier.  Yet claim 22 recites “the first plurality of predetermined components and the layout thereof are constant across different user identifiers and across different requests for rendering of the graphical user interface over time.”  Thus claim 22 recites a broader embodiment in which the predetermined components are not changing and thus the corresponding components are rendered without all the features as recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andolina et al (US 2020/0341780 A1) and Goldberg et al (US 2008/0141166) and Feuz et al (US 2021/0406099).

9.	Regarding claim 1, Andolina shows a system comprising a persistent storage containing a framework definition that specifies a first plurality of predetermined components of a graphical user interface and a layout of the first plurality of predetermined components within the graphical user interface (Figure 7, para 35, 37, 85 show storage containing software for the GUI layout with predetermined components); a processor configured to perform operations comprising: receiving, from a client device, a request for rendering of the graphical user interface, wherein the request is associated with a user identifier (para 195 shows the processor performing the operations, para 102, 105-111 show operations include receiving a request from a client device to render the GUI, and para 113-115 show the request is associated and correlated with user identifiers); obtaining, based on receiving the request and from the persistent storage, the framework definition and determining a second plurality of components by way of a machine learning model trained to generate the second plurality of components based on one or more attributes associated with the user identifier (para 70, 89, 110-113, 128 show the obtaining the framework definition based on the request to render the GUI and using the machine learning model trained to generate a new set of components based on the attributes associated with the user identifier); determining, for each respective component of the second plurality of components, (i) a corresponding visual format according to which data associated with the respective component is displayed and (ii) a corresponding position of the respective component within the graphical user interface (Figure 3-6, para 53-55, 61-68 show determining the visual format and corresponding position for the components within the GUI); updating the framework definition using the first plurality of predetermined components and the second plurality of components based on (i) the corresponding visual format determined for each respective component of the second plurality of components and (ii) the corresponding position determined for each respective component of the second plurality of components (Figures 3-6, para 53-55, 61-68 show the modifying, and thus updating, of the framework definition of the GUI based on the corresponding visual format and position for each component.  Also, Figure 9, para 89, 110  show further updating in response to the updated visual format and position determined via feedback); and transmitting the framework definition as updated to the client device (Figures 7, 10, para 109-113 show the framework definition then sent so as to display the GUI on the client device). Andolina does not explicitly say how the updating involves combining the first plurality of predetermined components and the second plurality of components per se.  Although Andolina shows using them together, the difference between this and the recitation is that Andolina does not explicitly combine a specific predetermined component with the corresponding second set of components per se.  It is noted that per the specification and claim interpretation explained by applicant’s representative in the Interviews on 4/28/22 and 5/3/22, laying out subcomponents corresponding to a first component as in a menu/submenu paradigm is the preferred embodiment of this feature, which is not explicitly shown in Andolina.  Nevertheless, Goldberg shows combining a first predetermined component with a corresponding second plurality of components (para 45, 50, Figure 5 show the first set menu item now being displayed with an expanded set of submenu components).  It would have been obvious to a person with ordinary skill in the art to have this in Andolina, because it would provide an efficient and organized way to use and display the determined second set of components with the first set of predetermined components.  Goldberg generates the corresponding components based on an identifier of the respective predetermined component (para 45, 50, Figure 5 show the first set menu item now being displayed with an expanded set of submenu components corresponding to do it).  Andolina and Goldberg do not go into the details that each respective predetermined component is associated with a corresponding software application, nor that the corresponding components are generated based on data representing a state of the corresponding software application and generated by the machine learning model to summarize the state of the software application by displaying a corresponding data subset selected by the machine learning model from the data representing the state.  Nevertheless, Feuz shows each respective predetermined component is associated with a corresponding software application (para 25-29 show associating a notification component with a corresponding software application), and the corresponding components are generated based on data representing a state of the corresponding software application and generated by the machine learning model to summarize the state of the software application by displaying a corresponding data subset selected by the machine learning model from the data representing the state (para 24-29 show a notification component then is based on the software application state which summarizes the state by displaying data selected by the machine learning model which represents the state).  It would have been obvious to a person with ordinary skill in the art to have this in Andolina, especially as modified by Goldberg, because it would provide an efficient way to generate the components according to attributes of software applications which are respectively represented by the predetermined components.  

10.	Regarding claim 11, the machine learning model selects data subset from the data representing the states further based on attributes associated with the state as represented by the data (Feuz para 25 shows the state data itself is used in training the model).  It would have been obvious to a person with ordinary skill in the art to have this in Andolina, especially as modified by Goldberg, because it would provide an efficient way to train the model according to attributes of software applications which are respectively represented by the predetermined components.  

11.	Claims 15 and 20 show the same features as claims 1, and are rejected for the same reasons.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Curic (US 10846106) shows machine learning models for real time interface classification, including the positioning of elements.
b) Mouilleseaux (US 2009/0327964) shows menu systems that display submenu items in various formats.
c) Miloseski et al (US 11,159,671) shows a machine learning model using state of use of an application to generate an action menu.

13.	Examiner has attempted reach applicant’s representative and has left several messages, in order to remedy the remaining issues.  Applicant’s representative is requested to contact Examiner at 571-272-4072.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174